Citation Nr: 0900490	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-41 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to May 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim for 
service connection for chronic spine disorder, to include a 
spinal lump and calcification.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his current chronic spine disorder 
was the result of a medical procedure he had during service.  
(See VA Form 9, April 2005.)   He asserts that during an 
operation or procedure at a medical facility in Yokohama, 
Japan, he was given an anesthesia injection in his spine, 
which he believes led to his current back disability.  Id.  
The veteran also contends that one of his physicians (a Dr. 
Grayson) told him that any such injection could have chipped 
a bone in his spine, thereby causing his current spinal 
condition.  

The Board acknowledges that the veteran currently has a 
chronic back disorder involving the lumbar spine.  In this 
regard, recent medical records show that he has been 
diagnosed with degenerative changes in the lumbar spine with 
bulging discs.  (See VA Form 9, April 2005; VA medical center 
treatment records, August 2004 and March 2006.)  

The Board also notes that the veteran's service treatment 
records contain no evidence of complaints of, treatment for, 
or a diagnosis of any back disorders during active duty 
service.  However, while serving in combat in Vietnam in 
April 1969, he was injured by shrapnel from an exploding 
grenade, and suffered multiple fragment wounds, including 
injuries to his neck, right forearm and wrist, left calf, and 
right thigh and ankle.  The treatment records show that he 
was taken to Da Nang, where he underwent debridement of the 
wounds.  While these records indicate that the veteran was 
indeed later transferred to a facility Yokohama, Japan, 
records from that facility do not specifically reflect that 
he received any sort of spinal injection related to any 
surgery.  However, they do contain a reference indicating 
that he underwent delayed closure of his wounds following 
debridement, without providing details as to what that may 
have entailed.  (See service medical records, April 1969.)  
Given the nature of his injuries at that time, and the fact 
that he subsequently received treatment at several different 
locations, the Board must also acknowledge the possibility 
that not every aspect of treatment administered at that time 
may have been recorded fully in his service medical records.

In any event, regardless of whether an injection actually 
occurred in the area of the spine during the course of that 
treatment, the Board further acknowledges that he is 
competent to describe symptoms related to a back problem in 
service, and the continuation of any such symptoms since 
service.  The United States Court of Appeals for Veterans 
Claims (Court) has repeatedly held that a veteran is 
competent to describe symptoms of which he or she has first-
hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995). 

In this case, because there is "an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service," 
but there is "insufficient competent medical evidence on 
file for the Secretary to make a decision on the claim," a 
VA examination and opinion as to whether the veteran's 
current lumbar spine disorder began during service or is 
related to an injury, medical procedure, or some other 
incident of service is necessary to adjudicate the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(1).  See 
Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2008) (a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim).  
The requirement under the VCAA for warranting a VA 
examination, that the evidence "indicates" that the 
veteran's disability "may" be associated with the veteran's 
service, is a low threshold.  See McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

In addition, as previously noted, the veteran claims that a 
Dr. Grayson opined that the spinal procedure he sustained 
during service caused his current lumbar spine disorder.  As 
the claims folder contains no medical treatment records from 
Dr. Grayson, and it is unclear whether the RO requested or 
obtained a medical release from the veteran to acquire these 
records, the veteran should be asked to submit a release to 
allow the RO to get this information. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request a signed medical 
release from the veteran to allow VA to 
obtain any medical records from a Dr. 
Grayson.  If these records are received, 
they should be associated with the claims 
folder.

2.  Schedule the veteran for an 
appropriate VA examination, including a 
complete physical examination of the low 
back/lumbar spine, including any 
diagnostic tests deemed necessary.  The 
examiner should be asked to indicate 
whether it is at least as likely as not 
(i.e., whether there is at least a 50 
percent probability) that any current 
lumbar spine disorder is related to his 
military service, to specifically include 
both his in-service shrapnel injuries, or 
any medical treatment and/or procedures 
performed immediately following such 
injuries.  The veteran's complete claims 
must be provided to the examiner in 
conjunction with the review, and the 
examiner must review the complete record, 
including the veteran's service treatment 
records, and specifically state that the 
complete record has been reviewed.  

The examiner is also advised that the term 
"at least as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support 
the contended causal relationship; "less 
likely" weighs against the claim.

Any and all opinions must be accompanied 
by a complete rationale.

3.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
and afforded the opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if necessary, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

